DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kawahito et al. (U.S. Patent Application Publication 2011/0187908).
Regarding claims 21-27, Kawahito et al. disclose (Figs. 11, 16, 17) an integrated circuit, comprising: a photodetection region (2) configured to receive incident photons, the photodetection region being configured to produce a plurality of charge carriers in response to the incident photons; at least one charge carrier storage region (23a, 23b, 24); and a charge carrier segregation structure (TX1, TX2, TXD) configured to selectively direct charge carriers of the plurality of charge carriers into the at least one charge carrier storage region based upon times (Fig. 11; [0106]) at which the plurality of charge carriers are produced, wherein the integrated circuit further comprises a semiconductor material (211, 212, 213) with a graded doping concentration ([0089]) to establish a lateral (x direction) electric field for driving the plurality of charge carriers toward the at least one charge carrier storage region.  Kawahito et al. also disclose ([0106]) detecting fluorescence light or photons from fluorophores and analyzing the signals to produce information regarding arrival of photons over time (TOF) as claimed.  In addition, Kawahito et al. disclose ([0106]) calculating fluorescence lifetime (“life time of the fluorescence light”); the fluorescence lifetime is inclusive of luminance or luminescence lifetime.  Since the same structure is disclosed by Kawahito et al., the intended use of the circuit configured to sequence a biological molecule has not patentable weight and/or is inherent to Kawahito et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH LUU/Primary Examiner, Art Unit 2878